Citation Nr: 0928730	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Attorney Randolph M. Baltz


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 
and from October 2003 to July 2004.  The Veteran served with 
the Army National Guard between his two periods of active 
duty. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  
The appeal was subsequently transferred to the Little Rock 
RO.  

In June 2007, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Little Rock RO before Steven D. Reiss sitting in Washington, 
D.C.  In September 2007, the Board remanded the issues on 
appeal for further development.  After the remand, the 
Veteran requested another hearing.  In May 2009, the Veteran 
presented testimony at a hearing conducted by the use of 
video conferencing equipment at the Little Rock RO before 
Kathleen K. Gallagher sitting in Washington, D.C.  These 
Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and are included in the panel of judges rendering the 
determination in this case.  Transcripts of these hearings 
are in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

1.  Entitlement to service connection for hypertension

In September 2007, the Board remanded this claim for a VA 
examination.  After the October 2007 VA examination that was 
obtained pursuant to the remand, another hearing was held in 
May 2009 wherein the Veteran reported additional information 
that is relevant to this claim.  In this regard, the Veteran 
testified that he was first diagnosed with hypertension 
during summer camp while serving with the Army National 
Guard.  He asserted that he was on a period of active duty 
for training (ACDUTRA) during the summer camp.  Thus, the 
veteran seeks direct service connection for hypertension on 
the basis that this disease was incurred in line of duty 
during a period of ACDUTRA.

Alternatively, the Veteran contends that his hypertension was 
aggravated during his second period of active duty from 
October 2003 to July 2004. 

As noted in the prior remand, the Veteran's service treatment 
records for his first tour, from 1981 to 1984, are silent as 
to any complaints or treatment for hypertension.  His service 
treatment records from his National Guard service in the 
1980s and 1990s are likewise negative for complaints or 
treatment of hypertension.

However, his service treatment records show that, after his 
first tour of active duty but before his second tour, he 
received treatment for hypertension in the National Guard, 
and the treatment records, dated in June 2002, reveal a 
diagnosis of hypertension.  Specifically, the treatment 
records reflect that on June 20, 2002, the Veteran was seen 
for complaints of a lump on his forehead; the assessment was 
lipoma right forehead; and the plan was for the Veteran to 
discuss treatment options with his civilian provider.  He was 
returned to duty without restrictions.  Later that same day, 
a treatment entry shows a blood pressure reading of 160/122.  
At 8:43, the Veteran was given medication for increased blood 
pressure.  The assessment was hypertension.  At 9:09, his 
blood pressure was 156/118, and at 9:15 more medication was 
administered.  At 9:44, his blood pressure was 170/88, and he 
was sent for further evaluation and treatment.

An addendum dated June 20, 2002, by the same examiner who had 
seen the Veteran earlier that day for the lipoma shows that 
the Veteran reported that he was sent from the field for 
hypertension, and that his blood pressure was 160/122 and he 
was told he was borderline "stroke".  The examiner noted 
that there was no previous history of hypertension.  The 
assessment was hypertension and the plan included medication 
and sending the Veteran to a medical hold for monitoring of 
blood pressure.  The service treatment records show that the 
Veteran was monitored in another clinic for 23 hours for 
hypertension, and this examiner also noted that past medical 
history was negative for hypertension.  

A June 2002 DA Form 2173, Statement of Medical Examination 
and Duty Status, reflected the opinion of the examiner who 
had monitored the Veteran's blood pressure for 23 hours that 
hypertension was not incurred in the line of duty.  However, 
no basis was provided for this opinion.  Moreover, a section 
to be completed by the Unit Commander or Advisor, which 
included Items for verifying whether the Veteran was on 
ACDUTRA or inactive duty for training (INACDUTRA) and for 
rendering a line of duty determination, was not completed.  
The Board cannot ascertain from these service treatment 
records or elsewhere in the claims file whether the Veteran 
was on ACDUTRA or INACDUTRA when he was diagnosed with 
hypertension while serving with the National Guard in June 
2002.  

In this regard, the Board notes that service connection may 
be established for a disability on a direct basis where a 
current disability exists and that disability resulted from a 
disease or injury incurred or aggravated in line of duty in 
"the active military, naval, or air service . . . ."  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  "The 
term 'active military, naval, or air service' includes active 
duty, any period of [ACDUTRA] during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
[INACDUTRA] during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (emphasis added).  

In this case, because hypertension is a disease, the Veteran 
must have been serving on a period of ACDUTRA, not INACDUTRA, 
in June 2002 when hypertension was diagnosed in order to be 
considered for service connection for that disease.  Whether 
the period of service in June 2002 was ACDUTRA has not been 
verified in this case.

In addition, it must be shown that the Veteran was disabled 
from hypertension incurred "in line of duty" during a 
period of ACDUTRA.  Although the June 2002 DA Form 2173 
reflected that hypertension was "not" incurred in the line 
of duty, there is no other evidence of record showing the 
onset of hypertension at a time prior to this period of duty 
in June 2002, and the DA Form 2173 provides no information as 
to how this conclusion was reached.  For example, Item 11 
provides room for the examiner to provide a basis for the 
opinion but none was provided.  Item 15 on the Form for 
inclusion of "Details of . . . History of Disease (how, 
where, when)" was also left blank.  Moreover, the service 
treatment records show that two examiners noted that there 
was "[negative] previous [history] of [hypertension]."  
Moreover, the Board notes that, in addition to these 
notations of no past medical history of hypertension, the 
service treatment records include numerous examination 
reports, as well as DA Forms 7349-R, Initial Medical Review-
Annual Medical Certificate, over a twenty-year period prior 
to June 2002, none of which show complaints, findings, or 
treatment for hypertension.  

Finally, concerning the requirement in the statute that it 
must be shown that the individual "was disabled" from 
hypertension during the period of ACDUTRA, the Board notes 
that (1) the veteran was placed on medication for the disease 
in June 2002 at which time diastolic pressure was 122 in the 
field before medication; (2) on examination in July 2003, it 
was noted that hypertension was "not controlled by meds" 
and diastolic pressure was 120; (3) in August 2003, an 
examiner's impression was that hypertension was not 
adequately controlled on current treatment; (4) during the 
Veteran's second active duty period, his hypertension 
continued to be monitored and treated with medication, and in 
June 2004 a blood pressure reading was 134/104; and (5) being 
"disabled" by hypertension to a degree of 10 percent for VA 
purposes, as shown by VA rating criteria, includes "an 
individual with a history of diastolic pressure of 100 or 
more who requires continuous medication for control."  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).

Thus, the evidence of record in this case appears to show 
that hypertension was first diagnosed in June 2002 and that 
it was "disabling" at least to a degree of 10 percent as 
defined by VA regulations.  The remaining question is whether 
the Veteran was on ACDUTRA in June 2002.

Therefore, on remand, efforts should be undertaken to verify 
whether the Veteran was serving on ACDUTRA in June 2002.

2.  Entitlement to service connection for sleep apnea 

Under 38 U.S.C.A. § 1111, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.

As noted during the prior remand, there is no entrance 
examination report for the Veteran's second tour of active 
duty beginning in October 2003, as is often the case for 
members of the National Guard who are called to active duty.  
(The Board notes that there is an examination report dated in 
July 2003, but the purpose of this examination appears to 
have been for "retention" in the National Guard rather than 
for the purpose of the deployment onto active duty the 
following October.)  Because there is no entrance examination 
report, the Veteran is presumed to have been in sound 
condition upon entrance to this second period of active duty, 
and the burden is on VA to show by clear and unmistakable 
evidence that sleep apnea existed before October 2003 and was 
not aggravated by such service.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994) (where there was no entrance examination 
report of record, the presumption of soundness was applied, 
as reflected by conclusion that it had been rebutted by clear 
and unmistakable evidence of the pre-service existence of the 
disability).  

Pursuant to the September 2007 remand, the Veteran underwent 
an October 2007 VA examination to address his claim for sleep 
apnea.  In the VA examination report, the examiner concluded 
that it was clear from the record that the Veteran's sleep 
apnea pre-existed his second period of active duty beginning 
in October 2003 and that is was unlikely that his sleep apnea 
was aggravated during his active duty service.  However, the 
questions are whether it is clear that sleep apnea pre-
existed the Veteran's October 2003 entrance onto active duty 
and whether it is clear that any pre-existing sleep apnea was 
not aggravated during his second period of service.  Although 
the examiner answered the first part of the question in the 
correct terminology, the examiner addressed the matter of 
aggravation during active duty by stating that it was 
"unlikely".  38 U.S.C. § 1111; see Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004) (the statutory presumption 
that a veteran was in sound condition when enrolled for 
service can be overcome only by clear and unmistakable 
evidence that the veteran's disability both pre-existed and 
was not aggravated by service); see generally Emenaker v. 
Peake, No. 2008-7051, slip op. at 5 (Fed. Cir. December 31, 
2008) (noting that the court below had focused on the "at 
least as likely as not" language in a doctor's statement and 
had remanded the Board's decision for an explanation as to 
how the "at least as likely as not" language could satisfy 
the requirement of clear and unmistakable evidence needed to 
rebut the presumption of soundness and aggravation under 
38 U.S.C.A. § 1111).  

Therefore, a remand is necessary to afford the Veteran 
another VA opinion with regard to the claim for service 
connection for sleep apnea.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must verify whether the 
Veteran's service in June 2002 with the 
Army National Guard constituted ACDUTRA, 
i.e., "full-time duty under section 316, 
502, 503, 504, or 505 of title 32."  
38 U.S.C.A. § 101(22)(C).  

2.  The AMC/RO should then readjudicate 
the claim for direct service connection 
for hypertension on the basis of whether 
the Veteran was disabled from hypertension 
incurred in line of duty during a period 
of ACDUTRA in June 2002.  

If the claim is denied on this basis, the 
AMC/RO should adjudicate the claim based 
on whether hypertension was incurred in or 
aggravated during the Veteran's second 
period of active duty from October 2003 to 
July 2004.  The AMC/RO should apply the 
presumption of sound condition in 
adjudicating the claim on this basis.  In 
determining whether the presumption of 
sound condition under section 1111 of the 
statute may be rebutted, VA must show by 
clear and unmistakable evidence both that 
the disease or injury existed prior to 
service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003)

3.  Schedule the Veteran for another VA 
examination to evaluate his claim for 
service connection for sleep apnea.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examination report must address the 
following matters:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service treatment records, 
VA treatment reports, and October 2007 VA 
examination report, the examiner should 
state a medical opinion as whether it is 
clear that sleep apnea pre-existed the 
Veteran's entrance onto active duty in 
October 2003, and if so, whether it is 
clear that any such pre-existing sleep 
apnea was not aggravated beyond its 
natural progression during this time 
period.  

b.  If the examiner determines that it 
was not clear that the Veteran had pre-
existing sleep apnea prior to service 
entrance in October 2003, he or she 
should render an opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that sleep apnea was 
incurred during that period.  
A discussion and explanation for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to adjudicators.  Since it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1 (2008), copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

4.  After this development has been 
completed, the RO/AMC should readjudicate 
the claim for service connection for sleep 
apnea based on a consideration of all of 
the evidence of record, including that 
added pursuant to this remand order.  The 
AMC/RO should consider the presumptions of 
soundness and aggravation when 
adjudicating whether the Veteran has sleep 
apnea that was incurred in or aggravated 
during his active duty service (October 
2003 and July 2004).  

5.  If the benefits sought are not 
granted, an SSOC should be issued to the 
Veteran and his representative which 
includes the laws and regulations 
pertinent to claims for service connection 
based on periods of ACDUTRA and INACDUTRA.  
38 C.F.R. § 3.6(c)(3), (d)(4) (2008).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			STEVEN D. REISS
         Veterans Law Judge,			Acting Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
ROBERT E. SULLIVAN
	                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

